Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 1 of 15              PageID 881




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


SYREETA ANNETTE HERRON,                          )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )             No. 1:19-cv-01034-STA-jay
                                                 )
TRENTON SPECIAL SCHOOL DISTRICT,                 )
                                                 )
       Defendant.                                )


     ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Before the Court is Defendant Trenton Special School District’s Motion for Summary

Judgment, filed on January 28, 2020. (ECF No. 35.) Plaintiff responded in opposition on

February 25, 2020, to which Defendant replied on March 10, 2020. (ECF Nos. 36, 37.) For the

reasons discussed below, the Motion is DENIED.

                                     BACKGROUND 1

       Plaintiff Syreeta Herron filed a Complaint in this Court against Defendant Trenton

Special School District (“TSSD”) on February 22, 2019, alleging violations of § 504 of the

Rehabilitation Act, 29 U.S.C. § 791, et seq., and the Tennessee Public Protection Act, Tenn.

Code Ann. § 50-1-304. (ECF No. 1.) TSSD seeks judgment as a matter of law on all of

Plaintiff’s claims. In support of its Motion for Summary Judgment, TSSD has asserted that a

number of facts are undisputed for purposes of Rule 56. Local Rule 56.1(a) requires a party

1
  The facts are stated for the purpose of deciding this motion only. Pursuant to Local Rule
56.1(a), Defendant prepared a statement of undisputed facts. (ECF No. 35-14.) Plaintiff
responded to Defendant’s statement and attached her own statement of undisputed facts. (ECF
No. 36-1.) Defendant responded to Plaintiff’s statement of undisputed facts. (ECF No. 37.)
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 2 of 15                      PageID 882




seeking summary judgment to prepare a statement of facts “to assist the Court in ascertaining

whether there are any material facts in dispute.” Local R. 56.1(a). A fact is material if the fact

“might affect the outcome of the lawsuit under the governing substantive law.” Baynes v.

Cleland, 799 F.3d 600, 607 (6th Cir. 2015) (citing Wiley v. United States, 20 F.3d 222, 224 (6th

Cir. 1994) and Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)). A dispute about

a material fact is genuine “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248. For purposes of summary judgment, a party

asserting that a material fact is not genuinely in dispute must cite particular evidence in the

record and show that the materials fail to establish a genuine dispute or that the adverse party has

failed to produce admissible evidence to support a fact. Fed. R. Civ. P. 56(c)(1).

       The non-moving party at summary judgment is required to respond to each of the moving

party’s statements of fact “by either (1) agreeing that the fact is undisputed; (2) agreeing that the

fact is undisputed for the purpose of ruling on the motion for summary judgment only; or (3)

demonstrating that the fact is disputed.” Local R. 56.1(b). Additionally, the non-moving party

may “object that the material cited to support or dispute a fact cannot be presented in a form that

would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Where the non-moving party asserts

that a genuine dispute of material fact exists, the non-moving party must support his or her

contention with a “specific citation to the record.” Local R. 56.1(b). If the non-moving party

fails to demonstrate that a fact is disputed or simply fails to address the moving party’s statement

of fact properly, the Court will “consider the fact undisputed for purposes” of ruling on the

Motion. Fed. R. Civ. P. 56(e)(2); see also Local R. 56.1(d) (“Failure to respond to a moving

party’s statement of material facts, or a non-moving party’s statement of additional facts, within

the time periods provided by these rules shall indicate that the asserted facts are not disputed for



                                                 2
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 3 of 15                      PageID 883




purposes of summary judgment.”). Under Rule 56 of the Federal Rules of Civil Procedure, the

Court “need consider only the cited materials” but has discretion to “consider other materials in

the record.” Fed. R. Civ. P. 56(c)(3).

       During the 2017/2018 school year, 2 Trenton Elementary School (“TES”) employed

Plaintiff Syreeta Herron as a teacher’s assistant for a pre-kindergarten special education class

under a one-year contract. (Def.’s Statement of Undisputed Fact ¶ 1, ECF No. 35-14.) During

the 2018 spring semester, Plaintiff became the one-on-one assistant for J, a student in her pre-

kindergarten class with severe disabilities, pursuant to his individualized education program

(“IEP”). (Id. ¶ 7; Pl. Statement of Add’l Facts ¶ 3, ECF No. 36-1 at p. 10.)

         While assigned to be the one-on-one assistant for J, Plaintiff still helped with other

students in the classroom when Michelle, the teacher, needed help. 3 (Pl. Statement of Add’l

Facts ¶ 4.) Syreeta made complaints that the insufficient student to teacher ratio interfered with

her ability to follow J’s IEP. 4 (Pl.’s Resp. to Def.’s Statement of Undisputed Fact ¶ 7; Pl.



2
 The length of Plaintiff’s employment as a teacher’s assistant with TSSD is disputed. Plaintiff
maintains that she worked for TSSD on and off for about 13 years. (Pl. Statement of Add’l Facts
¶ 1.) Defendant, through Tim Haney, the Director of Schools, contends that she was only
employed with TSSD during the 2016/2017 and 2017/2018 school years. (Def.’s Resp. to Pl.’s
Statement of Add’l Facts ¶ 1, ECF No. 37.)
3
  The parties dispute whether the student to teacher ratio failed to comply with any student’s IEP
or violated any law. Defendant alleges that Plaintiff was only asked to help with other students
when J did not require assistance, negating the need for another teacher in the classroom. (Def.’s
Resp. to Pl.’s Statement of Add’l Facts ¶ 4, 5.) Plaintiff testified, however, that she believes
even this level of diversion of her attention from J was not in compliance with at least his IEP
and that the classroom needed another teacher to help with the other students and allow her to
focus on J. (Pl. Statement of Add’l Facts ¶ 4, 5.)
4
  The parties disagree about Plaintiff’s level of understanding of J’s IEP. Plaintiff claims that she
knew about J’s IEP, while Defendant contends that her knowledge was limited to what she was
told by Courtnee Wilkes, the Trenton Elementary School Principal and Amy Allen, the Trenton
Special School District Special Education Supervisor. (Pl.’s Resp. to Def.’s Statement of
Undisputed Fact ¶ 7, 8; Def.’s Statement of Undisputed Fact ¶ 7, 8.)
                                                 3
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 4 of 15                    PageID 884




Statement of Add’l Facts ¶ 5.) However, school officials indicated to her that helping other

students in the room was okay if, at that time, she did not have to pay specific attention to J.

(Def.’s Statement of Undisputed Fact ¶ 9.)

       Lois Ellison, the Assistant Principal, evaluated Plaintiff on May 8, 2018, 5 and indicated

that Plaintiff “meets or exceeds the standards and expectations of Trenton Special School

District” in all categories and that she does a “great job” at TES. (TSSD Paraprofessional

Performance Evaluations, ECF No. 36-4 at p. 29–31.)

       On May 10, 2018, Plaintiff called the state’s child abuse hotline to report that she

believed the student-teacher ratio was not in compliance and that students’ IEPs were not being

followed due to inadequate supervision. 6 (Def.’s Statement of Undisputed Fact ¶ 2–5.) On May

14, 2018, State employees investigated the report and specifically observed Plaintiff’s pre-

kindergarten classroom. (Def.’s Statement of Undisputed Fact ¶ 10; Pl. Statement of Add’l Facts

¶ 9.) At 3:03 PM on May 14, 2018, Plaintiff received a text from Ms. Allen requesting to

schedule a meeting with Plaintiff and Courtnee Wilkes, the TES Principal. (Pl. Statement of

Add’l Facts ¶ 11.) Tim Haney, the Director of Schools for TSSD, was in the process of

“checking with legal about . . . proceeding with a [non-renewal] letter.” (Id. at ¶ 13.) On May

15, 2018, State employees returned to conduct individual meetings with Plaintiff and Amy Allen,

the TSSD Special Education Supervisor. (Pl. Statement of Add’l Facts ¶ 10.) Although the State



5
 Plaintiff received identical evaluations on December 8, 2016, May 19, 2017, and October 25,
2017. (TSSD Paraprofessional Performance Evaluation, ECF No. 36-4 at p. 29–34.)
6
  Plaintiff’s ability to understand and interpret IEPs, in general, is disputed. Defendant contends
that Plaintiff was not able to read IEPs, never looked at an actual IEP, and never went to an IEP
meeting. (Def.’s Statement of Undisputed Fact ¶ 6.) Plaintiff alleges that although she did not
see or create IEPs, she was aware of them and would sit in on family team meetings where she
and the special education teacher would go over the IEP with families of students. (Pl.’s Resp. to
Def.’s Statement of Undisputed Fact ¶ 6, ECF No 36-1 at p. 2.)
                                                4
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 5 of 15                       PageID 885




never issued a formal report, in an email to Ms. Allen, Meg Hall, one of the investigators,

indicated that they ultimately deemed the complaint invalid. (Hall Email, ECF No. 35-3.)

         On May 16, 2018, Plaintiff, Ms. Allen, and Ms. Wilkes met. (Id. at ¶ 12.) Ms. Allen

and Ms. Wilkes told Plaintiff not to talk to school staff about the State’s investigation, to “stay in

[her] own lane,” and that TSSD “might not be a place for [her].” (Id.) Ms. Wilkes and Ms.

Allen made a recommendation to Mr. Haney that he not renew Plaintiff’s contract the following

school year. (Def.’s Statement of Undisputed Fact ¶ 21.) Mr. Haney subsequently decided not

to renew Plaintiff’s employment and generated a letter to notify Plaintiff. (Def.’s Statement of

Undisputed Fact ¶ 18; Letter to Syreeta Herron from Tim Haney, ECF No. 35-4.) At some point

that day, Plaintiff called Mr. Haney to see if she was fired, and he told her that if she had not

received a letter from him, she had not been let go. (Pl. Statement of Add’l Facts ¶ 16.) On May

17, 2018, Plaintiff received Mr. Haney’s letter from Ms. Wilkes. (Id. at ¶ 17.)

       The reason for Plaintiff’s non-renewal is disputed. Although Plaintiff never told Mr.

Haney, Ms. Wilkes, Ms. Allen, or Ms. Lois Ellison, the TES Assistant Principal, that she made a

complaint to the state (Def.’s Statement of Undisputed Fact ¶¶ 12–15), it is disputed whether

they knew she was the one who had made the complaint. (Pl. Resp. to Def.’s Statement of

Undisputed Fact ¶¶ 16, 19, 20.) Plaintiff maintains that the decision not to renew her contract

was made because she had reported TES to the State for failing to adequately staff her

classroom. (Pl. Statement of Add’l Facts ¶ 18–28.) Defendant claims, however, that her contract

was not renewed because she (1) constantly complained about her role as a special education

assistant, (2) talked about the State coming to the school and investigating, and (3) created a

negative environment at the school. (Def.’s Statement of Undisputed Fact ¶¶ 21.)




                                                  5
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 6 of 15                      PageID 886




                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides that a party is entitled to summary

judgment if the moving party “shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). The question for the Court is whether a reasonable juror

could find by a preponderance of the evidence that the nonmoving party is entitled to a verdict.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). In other words, the Court should ask

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-side that one party must prevail as a matter of law.” Id. at 251–52. The

Supreme Court has stated that “[t]hough determining whether there is a genuine issue of material

fact at summary judgment is a question of law, it is a legal question that sits near the law-fact

divide.” Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009). In reviewing a motion for summary

judgment, the evidence must be viewed in the light most favorable to the nonmoving party,

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and the “judge

may not make credibility determinations or weigh the evidence.” Adams v. Metiva, 31 F.3d 375,

379 (6th Cir. 1994).

       In this Circuit, the nonmoving party must “‘put up or shut up’ [on] the critical issues of

[its] asserted causes of action.” Lord v. Saratoga Cap., Inc., 920 F. Supp. 840, 847 (W.D. Tenn.

1995) (citing Street v. J.C. Bradford & Co., 886 F.2d 1472, 1478 (6th Cir. 1989)). When the

motion is supported by documentary proof such as depositions and affidavits, the nonmoving

party may not rest on his pleadings but, rather, must present some “specific facts showing that

there is a genuine issue for trial.” Celotex, 477 U.S. at 324. It is not sufficient “simply [to] show

that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.



                                                 6
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 7 of 15                       PageID 887




Summary judgment must be entered “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

                                            ANALYSIS
        Plaintiff alleges that Defendant retaliated against her for advocating on behalf J, a student

with disabilities, by not renewing her employment contract for the following school year in

violation of § 504 of the Rehabilitation Act, 29 U.S.C. § 791, et seq. and the Tennessee Public

Protection Act, Tenn. Code Ann. § 50-1-304. Defendant has moved for judgment as a matter of

law regarding both of Plaintiff’s claims.

   I.      Rehabilitation Act

        An analysis of retaliation under the Rehabilitation Act follows the McDonnell Douglas

framework. Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir. 2001). Pursuant to this burden-

shifting framework, a plaintiff must first set forth a prima facie case of discrimination. Id. (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

        A prima facie case of retaliation has four elements: 1) the plaintiff engaged in legally
        protected activity; 2) the defendant knew about the plaintiff's exercise of this right; 3) the
        defendant then took an employment action adverse to the plaintiff; and 4) the protected
        activity and the adverse employment action are causally connected.

Id. (citing Wrenn v. Gould, 808 F.2d 493, 500 (6th Cir. 1987)). The employer then must

“articulate some legitimate, nondiscriminatory reason” for its actions. McDonnell Douglas, 411

U.S. at 802. “[T]he plaintiff must then prove by a preponderance of the evidence that the reasons

offered by the employer were a pretext for discrimination.” Gribcheck, 245 F.3d at 550 (citing

Texas Dept. Comm. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). The plaintiff always retains

the ultimate burden of persuasion. Id.




                                                  7
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 8 of 15                     PageID 888




       Defendant argues that Plaintiff is unable to establish the first, second, and fourth elements

of her prima facie case of discrimination: 7 (1) Plaintiff cannot establish that she engaged in an

activity protected under the Rehabilitation Act; (2) Plaintiff cannot establish that TSSD knew she

reported the school to the state; and (3) Plaintiff cannot establish the causal connection between

the alleged protected activity and the non-renewal of her contract. Defendant further argues that

even if Plaintiff establishes her prima facie case, she cannot establish that TSSD’s legitimate,

nondiscriminatory reasons for her non-renewal—that she (1) constantly complained about her

role as a special education assistant, (2) talked about the State coming to the school and

investigating, and (3) created a negative environment at the school—were a mere pretext.

       Plaintiff counters that she has established a prima facie case. She argues that she has

shown that she engaged in a protected activity when she reported TES to the State for failing to

follow students’ IEPs. She contends that TSSD, through Mr. Haney, Ms. Wilkes, and Ms. Allen,

knew or believed that she was the one who made the report. She also argues that because only a

day passed between the State’s investigation and TSSD’s decision not to renew her contract for

the following school year, the close temporal proximity is enough to show causation for purposes

of establishing her prima facie case. She further argues that TSSD’s three reasons for their



7
  Defendant briefly mentions the third element regarding Plaintiff’s demand for front pay and
back pay. In the Sixth Circuit, non-renewal of a contract constitutes adverse employment action
for purposes of a retaliation analysis. See Gaspers v. Ohio Dep't of Youth Servs., 648 F.3d 400,
414 (6th Cir. 2011); Sowards v. Loudon Cnty., Tenn., 203 F.3d 426, 432 (6th Cir. 2000);
Thaddeus–X v. Blatter, 175 F.3d 378, 396 (6th Cir. 1999) (en banc) (pointing to “discharge,
demotions, refusal to hire, nonrenewal of contracts, and failure to promote” as examples of
adverse actions in the employment context); Hicks v. Benton Cnty. Bd. of Educ., 222 F. Supp. 3d
613, 638–39 (W.D. Tenn. 2016) (“[A] reasonable jury could conclude that the spectre of not
being rehired would dissuade a reasonable person from engaging in the protected activity at issue
in this case.”). However, Defendant argues that Plaintiff fulfilled her obligations under the
contract for the 2017/2018 school year and was compensated in full by TSSD, pursuant to that
contract. Performance of the initial contract is largely irrelevant to the retaliation analysis, and
thus, this Court does not find that summary judgment is not warranted on this ground.
                                                 8
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 9 of 15                        PageID 889




decision not to renew her contract are inconsistent and unsupported by the record. She contends

that her job performance evaluations, coupled with the close temporal proximity of the State’s

Investigation and the nonrenewal of her contract, confirm that TSSD’s alleged legitimate,

nondiscriminatory reasons were a mere pretext.

       The first element “typically refers to action taken to protest or oppose a statutorily

prohibited discrimination.” Rorrer v. City of Stow, 743 F.3d 1025, 1046 (6th Cir. 2014). “A

special education teacher must do more than merely assist her disabled students in order for there

to be protected activity.” Hicks v. Benton Cty. Bd. of Educ., 222 F. Supp. 3d 613, 638–39 (W.D.

Tenn. 2016) (quoting Brooks v. Capistrano Unified Sch. Dist., 1 F.Supp.3d 1029, 1036 (C.D.

Cal. 2014)). Rather, a special education assistant teacher must “advocate on behalf of her

disabled students or protest discrimination perpetrated on them by others.” Id. (quoting Brooks, 1

F.Supp.3d at 1036); see also Reinhardt v. Albuquerque Pub. Schs. Bd. of Educ., 595 F.3d 1126,

1132 (10th Cir. 2010) (“attempting to protect the rights of special education students constitutes

protected activity under the Rehabilitation Act”); Montanye v. Wissahickon Sch. Dist., 218 F.

App’x 126, 131 (3d Cir. 2007) (while “mere assistance to special education students” is not

protected, “affirmative action in advocating for, or protesting discrimination related to, unlawful

conduct by others” constitutes protected activity); DeCotiis v. Whittemore, 842 F.Supp.2d 354,

371–72 (D. Me. 2012) (plaintiff stated claim for § 504 retaliation where it was alleged that her

employment contract was not renewed because she advocated for disabled children who were

receiving insufficient services from school district). It is undisputed that Plaintiff called the state

Child Abuse Hotline to report that she believed students’ IEPs were not being followed. The

Court finds that this action goes beyond mere assistance and at least raises a question of fact as to

whether Plaintiff engaged in protected activity.



                                                   9
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 10 of 15                     PageID 890




        Central to this dispute is whether Defendant knew that Plaintiff called the Child Abuse

 Hotline and whether that knowledge caused Defendant not to renew Plaintiff’s contract for the

 following school year. Defendant argues that TSSD did not know who made the anonymous

 complaint to the State. It contends that Ms. Allen and Ms. Wilkes attempted to find out but were

 unsuccessful. However, Plaintiff counters that she has proffered undisputed evidence that TSSD

 knew or at least believed that Plaintiff probably made the report. First, Plaintiff had previously

 complained to school officials about not having another teacher in the room so that she could

 focus on J, and the State subsequently specifically observed her classroom during its

 investigation into whether students’ IEPs were being followed at the school and whether her

 classroom was adequately staffed. Further, immediately following the first day of the State’s

 investigation, Ms. Allen sent Plaintiff a text message setting up a meeting in which she was told

 not to talk about the investigation and to “stay in [her] own lane.” Although it is undisputed that

 Plaintiff never told any school officials that she had, in fact, made the complaint, this does not

 require the conclusion that these school officials did not believe she was the one who

 complained. The Court finds that Plaintiff has offered sufficient proof to meet her minimal

 burden to put forth evidence permitting a reasonable inference of that TSSD knew or believed

 Plaintiff made the anonymous report.

        Likewise, the Court finds that Plaintiff has met her burden to put forth evidence

 permitting a reasonable inference of causation. “[A] causal connection is established when the

 plaintiff proffers evidence sufficient to raise the inference that her protected activity was the

 likely reason for the adverse action.” Kirkland v. James, 657 Fed.Appx. 580, 584 (6th Cir. 2016)

 (internal alterations & quotation marks omitted). At the summary judgment stage, the plaintiff

 must “put forth some evidence to deduce a causal connection between the retaliatory action and



                                                 10
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 11 of 15                      PageID 891




 the protected activity . . . sufficient to allow an inference that the adverse action would not have

 been taken had the plaintiff not engaged in protected activity.” Hicks v. Benton Cnty. Bd. of

 Educ., 222 F. Supp. 3d 613, 639–40 (W.D. Tenn. 2016) (quoting A.C. ex rel J.C. v. Shelby Cnty.

 Bd. Of Educ., 711 F.3d 687, 699 (6th Cir. 2013) (internal citations & quotation marks omitted)).

        Where an adverse employment action occurs very close in time after an employer learns
        of a protected activity, such temporal proximity between the events is significant enough
        to constitute evidence of a causal connection for the purposes of satisfying a prima facie
        case of retaliation. But where some time elapses between when the employer learns of a
        protected activity and the subsequent adverse employment action, the employee must
        couple temporal proximity with other evidence of retaliatory conduct to establish
        causality.

 Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497, 505 (6th Cir. 2014) (quoting Mickey v.

 Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir.2008)). Here, barely any time lapsed

 between the State’s investigation in Plaintiff’s classroom and TSSD’s decision not to renew her

 contract. She received the letter notifying her that her contract would not be renewed two days

 after the conclusion of the State’s investigation, one day following the meeting with Ms. Wilkes

 and Ms. Allen in which she was told to “stay in her lane.” The Court finds that, at this stage of

 the proceedings, this minimal lapse in time between TSSD likely becoming aware of Plaintiff’s

 report to the Child Abuse Hotline and its decision not to renew her contract satisfies the

 causation element of Plaintiff’s prima facie case.

        The burden now shifts to TSSD to come forth with a legitimate nondiscriminatory reason

 for not renewing Plaintiff's position as a teacher's assistant. According to Defendant, the basis

 for Mr. Haney’s decision to terminate Plaintiff was that Plaintiff (1) constantly complained about

 her role as a special education assistant, (2) talked about the State coming to the school and

 investigating, and (3) created a negative environment at the school. The Court finds that these

 reasons are legitimate nonpretextual reasons for the decision not to renew Plaintiff’s contract.



                                                 11
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 12 of 15                      PageID 892




        Plaintiff maintains that these reasons are a mere pretext for retaliation. A plaintiff can

 establish pretext by showing that the defendant’s asserted reason “(1) lacks a basis in fact; (2) did

 not actually motivate the adverse action; or (3) was insufficient to motivate the adverse action.”

 M.L. v. Williamson Cnty. Bd. Of Ed., 772 F. App’x 287, 292 (6th Cir. 2019) (citing Vincent v.

 Brewer Co., 514 F.3d 489, 497 (6th Cir. 2007)). To survive a motion for summary judgment,

 Plaintiff need prove “only enough to create a genuine issue as to whether the rationale was

 pretextual.” Whitfield v. Tenn., 639 F.3d 253, 260 (6th Cir. 2011). In evaluating pretext, the

 “court should consider all probative evidence in the light most favorable to the plaintiff,

 including the evidence presented in the prima facie stage.” Jackson v. VHS Detroit Receiving

 Hosp., Inc., 814 F.3d 769, 779 (6th Cir. 2016) (internal alteration omitted).

        Defendant argues that the events at issue occurred at the end of the school year, the time

 when it would normally make staffing decisions for the following school year and that it did, in

 fact, make the decision not to renew the contracts for another teacher’s assistant and two other

 teachers at that time. While this may be true, Plaintiff points to several pieces of evidence that

 call this assertion into question. Together with her prima facie case, Plaintiff submits that she

 received nothing but positive performance evaluations during the 2017-18 school year.

 Although Defendant asserts that she was constantly complaining about her role and created a

 negative environment at the school, neither of these problems were noted in her evaluations.

 Defendant argues that Ms. Allen testified that Plaintiff would not take direction from anyone,

 and Ms. Wilkes testified that Plaintiff breached the confidentiality of students with disabilities by

 discussing their IEPs with other staff members.        Despite their testimony that these issues

 motivated their recommendation that Mr. Haney not renew Plaintiff’s contract, neither of these

 problems were noted in Plaintiff’s evaluations. The Court finds that the positive evaluations, the



                                                  12
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 13 of 15                        PageID 893




 temporal proximity of the State’s investigation and the adverse action, and the meeting that

 occurred between Ms. Wilkes, Ms. Allen, and Plaintiff could lead a reasonable jury to conclude

 that the proffered reasons for the nonrenewal of her contract either did not actually motivate the

 adverse action or were insufficient to motivate it.

          Based on the foregoing, the Court finds that Plaintiff has created a genuine issue as to

 whether the rationale offered by the TSSD was pretextual. Consequently, a reasonable juror

 could find by a preponderance of the evidence that Plaintiff is entitled to a verdict on this claim,

 and the Defendant’s Motion for Summary Judgment on the § 504 claim is DENIED.

    II.      Tennessee Public Protection Act

          Under the Tennessee Public Protection Act, “[n]o employee shall be discharged or

 terminated solely for refusing to participate in, or for refusing to remain silent about, illegal

 activities.” Tenn. Code Ann. § 51-1-304(b).            Accordingly, “[a]ny employee terminated in

 violation of subsection (b) shall have a cause of action against the employer for retaliatory

 discharge and any other damages to which the employee may be entitled.” Id. § 51-1-304(c). To

 prevail on a retaliatory discharge claim under the TPPA, a claimant must establish four elements:

          (1) the plaintiff was an employee of the defendant;
          (2) the plaintiff refused to participate in or remain silent about illegal activity;
          (3) the defendant employer discharged or terminated the plaintiff’s employment; and
          (4) the defendant terminated the plaintiff’s employment solely for the plaintiff’s refusal to
          participate in or remain silent about the illegal activity.

 Sykes v. Chattanooga Housing Authority, 343 S.W.3d 18, 27 (Tenn. 2011) (citing Voss v. Shelter

 Mut. Ins. Co., 958 S.W.2d 342, 344 (Tenn. Ct. App. 1997)). Defendant does not dispute that

 Plaintiff was an employee of Defendant and that Defendant did not renew her contract, so only

 the second and third elements are at issue.




                                                   13
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 14 of 15                      PageID 894




        Defendant argues that Plaintiff cannot establish the second element, because she did not

 have a reasonable belief that any statute or regulation was being violated, specifically because

 she did not know what statute or regulation was potentially being violated. However, in her

 response to this Motion, Plaintiff points the Court to the Individuals with Disabilities Education

 Act (“IDEA”) and Tennessee Code Annotated §§ 49-10-103–1203. She argues that under the

 IDEA, specifically 20 U.S.C. § 1414(d)(2), school districts are required to develop and follow

 IEPs for students with disabilities, and Tennessee law requires each school to ensure “that every

 child with a disability receives special education and related services designed to meet the child's

 unique needs” as determined by the child’s IEP. Tenn. Code Ann. §§ 49-10-103, 114. Plaintiff

 has shown that she knew that J’s IEP required that he have a one-on-one assistant, and Plaintiff

 has also shown that she was required to help the teacher with other students in the classroom

 when J did not require assistance. Therefore, this Court finds that Plaintiff has at least created a

 genuine dispute of material fact as to whether she reasonably believed that TSSD was violating

 the law when she made the report to the Child Abuse Hotline.

        The parties finally dispute whether Plaintiff has demonstrated a genuine issue of material

 fact regarding the fourth prong of the prima facie case—i.e. that retaliation was the exclusive

 cause of Defendant’s decision not to renew her contract. The court recognizes that under the

 TPPA, Plaintiff must demonstrate that Defendant discharged her solely because of her refusal to

 remain silent about the school’s violation of students’ IEPs. However, the court concludes that

 the evidence discussed in the context of Plaintiff’s Rehabilitation Act claim here also raises a

 genuine dispute as to material facts regarding why TSSD did not renew her contract and, by

 extension, whether retaliation was the sole motivating factor.




                                                 14
Case 1:19-cv-01034-STA-jay Document 43 Filed 06/04/20 Page 15 of 15                  PageID 895




        Based on the foregoing, a reasonable juror could find by a preponderance of the evidence

 that Plaintiff is entitled to a verdict on this claim, and the Defendant’s motion for summary

 judgment on the TPPA claim is DENIED.

                                         CONCLUSION

        The Court holds that Defendant Trenten Special School District is not entitled to

 judgment as a matter of law on either Plaintiff’s claim for retaliatory discharge under § 504 of

 the Rehabilitation Act, 29 U.S.C. § 791, et seq. or under the Tennessee Public Protection Act,

 Tenn. Code Ann. § 50-1-304. Therefore, Defendant’s Motion is DENIED.

        IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: June 4, 2020.




                                               15
